DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Specification
The use of the term Kerling Euro in paragraph [0080], KNIME 2.11.2 in paragraph [0093], Excel in paragraph [0096], Weka in paragraph [0099], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
35 USC § 101
Claim 1, 5-8, 18-19, 21, 23-24, 26-28, 30-33 are not rejected under 35 U.S.C. 101 because although the claimed invention includes abstract limitations, the abstract ideas are integrated into the practical application of providing the one or more of the predicted color result parameters, including the brightness for the hair color corresponding to the color pre-conditions parameters which is considered improvements to another technology or technical field and adding unconventional steps that confine the claim to a particular useful application.
Allowable Subject Matter
Claim 1, 5-8, 18-19, 21, 23-24, 26-28, 30-33 are allowed. 
Claims 2-4, 9-17, 20, 22, 25, 29 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record,  Yutaka et al, JP2007212140 in view of Audousset et al., US 2004/0122782 (hereinafter Audousset), and Matsubara et al., US 2015/0304554 (hereinafter Matsubara) teaches the following:
Yutaka teaches preparing hair color data, 
wherein the hair color data has values for a multitude of color pre-condition parameters for the hair and for at least one coloring result parameter for a multitude of coloring processes, 
wherein the multitude of color pre-condition parameters has a first concentration of a first dye and a second concentration of a second dye for each coloring process of a multitude of coloring processes; 
wherein a measured specification about a property of hair color is provided for each coloring process of the multitude of coloring processes of the at least one coloring result parameter, 
determining a relationship between the multitude of color pre-condition parameters and the at least one coloring result parameter by employing predictive analytics based on the hair color data,
wherein the relationship comprises a model of the color pre-condition parameters and the at least one coloring result parameter that is utilized to determine a value for a coloring result parameter, for a value of a color pre-condition parameter or a combination of values for a plurality of color pre-condition parameters, which do not correspond to any corresponding experimental values or value combinations; and outputting, via the processor, at least one coloring result parameter, resulting from the pre-condition parameters.
Audousset teaches a first and second dye precursors and a processor.
Matsubara teaches outputting, via the processor, the at least one coloring result parameter, including the brightness of the hair color (e.g. see paragraph [0350]).
However, the prior art fails to anticipate or render obvious  a method for computer-aided determination of properties of hair color, including: wherein the multitude of color pre-condition parameters has a first concentration of a first dye precursor and a second concentration of a second dye precursor for each coloring process of a multitude of coloring processes; determining, via a processor, a relationship between the multitude of color pre-condition parameters and the at least one coloring result parameter, wherein the at least one coloring result parameter includes a brightness of the hair color, wherein the relationship comprises a model of the color pre-condition parameters and the at least one coloring result parameter that is utilized to determine a value for a coloring result parameter including the brightness for the hair color, for a value of a color pre-condition parameter or a combination of values for a plurality of color pre-condition parameters, which do not correspond to any corresponding experimental values or value combinations; and outputting, via the processor, the at least one coloring result parameter, including the brightness of the hair color resulting from the pre-condition parameters in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 5-8, 18-19, and 33 also distinguish over the prior art for at least the same reasons as claim 1.
Regarding claim 21, the closest prior art of record,  Yutaka et al, JP2007212140 in view of Audousset et al., US 2004/0122782 (hereinafter Audousset), and Matsubara et al., Hoffman, US 20130166485 (hereinafter Hoffman), and US 2015/0304554 (hereinafter Matsubara) teaches the following:
Yutaka teaches preparing hair color data, wherein the hair color data has values for a multitude of hair pre- condition parameters and for at least one coloring result parameter for a multitude of coloring processes; 
wherein the multitude of color pre-condition parameters has a first concentration of a first dye and a second concentration of a second dye for each coloring process of a multitude of coloring processes; 
wherein a measured specification about a property of hair color is provided for each coloring process of the multitude of coloring processes of the at least one coloring result parameter resulting from the pre-condition parameters; 
determining, via a processor, a relationship between the multitude of color pre-condition parameters and the at least one coloring result parameter by employing predictive analytics based on the hair color data; and 
outputting, via the processor, at least one coloring result parameter, resulting from the pre-condition parameters.
Audousset teaches a first and second dye precursors and a processor.
	Hoffmann teaches classifying hair color data using a decision tree implemented by the processor (see paragraphs [0027]-[0028]).
Matsubara teaches providing a display of results pertaining to the relationship via a display device, including the brightness of the hair color (e.g. see paragraph [0350]).
However, the prior art fails to anticipate or render obvious  a method for computer-aided determination of properties of hair color, including: wherein the multitude of color pre-condition parameters has a first concentration of a first dye precursor and a second concentration of a second dye precursor for each coloring process of a multitude of coloring processes; determining, via a processor, a relationship between the multitude of color pre-condition parameters and the at least one coloring result parameter by employing predictive analytics based on the hair color data, using a tree-ensemble learner, implemented by the processor, that includes a plurality of decision tree ensembles; and providing a display of results pertaining to the relationship via a display device, including the brightness of the hair color, resulting from the pre-condition parameters in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 23-24, and 26-28 also distinguish over the prior art for at least the same reasons as claim 21.
Regarding claim 30, the closest prior art of record,  Yutaka et al, JP2007212140 in view of Audousset et al., US 2004/0122782 (hereinafter Audousset), and Matsubara et al., Hoffman, US 20130166485 (hereinafter Hoffman), and US 2015/0304554 (hereinafter Matsubara) teaches the following:
Yutaka teaches preparing hair color data, wherein the hair color data has values for a plurality of hair pre-condition parameters and for at least one coloring result parameter for a plurality of coloring processes; 
wherein the multitude of color pre-condition parameters has a first concentration of a first dye and a second concentration of a second dye for each coloring process of a multitude of coloring processes; 
wherein a measured specification about a property of hair color is provided for each coloring process of the plurality of coloring processes of the at least one coloring result parameter;
determining, via a processor, a relationship between the multitude of color pre-condition parameters and the at least one coloring result parameter by employing predictive analytics based on the hair color data; and 
outputting, via the processor, at least one coloring result parameter, resulting from the pre-condition parameters.
Audousset teaches a first and second dye precursors and a processor.
Hoffmann teaches classifying hair color data using a decision tree implemented by the processor (see paragraphs [0027]-[0028]).
Matsubara teaches providing a display of results pertaining to the relationship via a display device, including the brightness of the hair color (e.g. see paragraph [0350]).
However, the prior art fails to anticipate or render obvious  a method for computer-aided determination of properties of hair color, including: wherein the hair color data has values for a plurality of hair pre-condition parameters and for at least one coloring result parameter for a plurality of coloring processes, wherein the at least one coloring result parameter includes a brightness of the hair color; loading the hair color data to a non-transitory computer readable storage medium, with each of parameter of the hair color data loaded into a dedicated column; 
generating, via the processor, a column filter for selecting certain columns of hair color data as color pre-conditions parameters and coloring result parameters, generating training data; 
determining, via a processor, a relationship between the plurality of color pre-condition parameters and the at least one coloring result parameter, including the brightness for the hair color, by employing predictive analytics based on the hair color data, using a tree-ensemble learner, implemented by the processor, that includes a plurality of decision tree ensembles, wherein the step of generating the relationship comprises 
generating, via the processor, the relationship via application of the tree-ensemble learner to the selected columns of pre-conditions parameters and coloring result parameters of the training data; 
applying the tree-ensemble learner, via the processor, in conjunction with the generated relationship based on the training data, to remaining data of the hair color that was not part of the selected columns for the training data, to thereby predict one or more of the color result parameters, including the brightness for the hair color, corresponding to the color pre-conditions parameters for the remaining data; and 
providing the one or more of the predicted color result parameters, including the brightness for the hair color, on a display via a display device in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 31-32 also distinguish over the prior art for at least the same reasons as claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Miklatzky et al, US 2017/0038297 – quantifying damaged and predicting final color, see Fig. 5, Fig. 8, 
Miklatzky et al, US 2017/0156476 – quantifying grey and predicting final color, see Fig. 4 and 19
Spuhler et al., WO2009053137 – whole document, predicting hair color using support vector machine, decision tree, neural network, using color space data (same assignee and inventor)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862